Name: COMMISSION REGULATION (EC) No 3617/93 of 22 December 1993 amending Articles 14, 21 and 28 of Annex III to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  international trade;  cooperation policy
 Date Published: nan

 No L 328/22 Official Journal of the European Communities 29 . 12, 93 COMMISSION REGULATION (EC) No 3617/93 of 22 December 1993 amending Articles 14, 21 and 28 of Annex III to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 (') on common rules for imports of certain textile products from third countries and in parti ­ cular Articles 12 (8) and 13 (3), in conjunction with Article 17 thereof, Whereas as a result of the internal market for textile and clothing products, Community quantitative limits are no longer broken down into Member States' shares since the 1 January 1993 ; Whereas under the present rules for administration of Community quantitative limits and surveillance measures, import authorizations may only be issued by the compe ­ tent authorities of the Member State indicated on the export licence ; Whereas the Commission and the competent authorities of the Member States have implemented an integrated computer network to manage Community quantitative limits in order to prevent fraudulent presentation of an export licence in more than one Member State ; Whereas it is therefore possible and desirable to allow import authorizations to be issued in any Member State regardless of the Member State of destination indicated on the export licence, in accordance with the principles of the Single Market ; Whereas for this purpose it is necessary to amend certain provisions of Annex III to Regulation (EEC) No 3030/93 ; Whereas the measures provided for in this Regulation are in conformity with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Council Regulation (EEC) No 3030/93 is amended as follows : 1 . The existing paragraph 1 of Article 14 becomes sub ­ paragraph 1 and the following subparagraph is added as subparagraph 2 : 'As of 1 January 1994 import authorizations shall be issued by the competent authorities of any Member State irrespective of the Member State of destination indicated on the export licence, to the extent that the Commission pursuant to Article 12 of the Regulation has confirmed that the amount requested is available within the quantitative limit in question.' 2. In the first sentence of paragraph 1 of Article 21 'Member State' is replaced by 'Member States' and 'designated on the export licence' is deleted. 3 . The word ' intended' shall be inserted between the words 'of and 'destination' in the first sentence of the second indent of paragraph 6 of Article 28 . Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993 . For the Commission Peter SCHMIDHUBER Member of the Commission (') OJ No L 275, 8 . 11 . 1993, p. 1 .